PER CURIAM.
In this workers’ compensation case we reverse the award of attorney’s fees made by the Judge of Compensation Claims (JCC). The JCC awarded fees pursuant to section 440.34(3)(b), Florida Statutes (1991). This statute requires a fee award in any case in which the employer or carrier fails or refuses to pay a claim filed with the Division on or before the twenty-first day after receiving notice of the claim, and the claimant has employed an attorney in the successful prosecution of the claim. The only adjudication of any pending claim in this case was a denial of permanent total disability benefits. Accordingly, claimant was not entitled to a fee payable by the employer or carrier under section 440.34(3) (b).
REVERSED.
BARFIELD and KAHN, JJ., and SHIVERS, Senior Judge, concur.